Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 2/18/2022 are entered. Claims 15-19 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites:
 “an output port of the first pump”, line 7
“an output port of the second pump”, line 8
“a first port of the third intermediate heat exchanger”, line 9
“an input port of the first pump”, line 10
“an input port of the second pump”, line 11
“a second port of the third intermediate heat exchanger”, line 12
all have improper antecedent basis.
Claim 16 recites “a first port” and “a second port” of the third intermediate heat exchanger which have improper antecedent basis.
Claim 17 recites “a third intermediate heat exchanger” which has improper antecedent basis.
Claim 17 recites “the selected first valve and the selected second valve” which lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamoto et al (US 9,212,825) in view of Ringquist (US 3,127,928).
Regarding claim 1, Wakamoto discloses an air conditioning apparatus comprising:
a first pump (26) and a first intermediate heat exchanger (21) connected in series, the first pump having an outflow port and an inflow port;
a second pump (27) and a second intermediate heat exchanger (22) connected in series, the second pump having an outflow port and an inflow port;
a flow path switching mechanism including at least four pairs of first and second valves (61 and 62), the first valves (61) are configured to select the outflow port of one of the first and second pumps (26 and 27), and the second valves (62) are configured to select the inflow port of the other of the first and second pumps (26 and 27);
a pipe (B1 and B2) detachably connected to and communicating the inflow port and the outflow port of a second pair of the pairs of the first and second valves (61 and 62).
an indoor heat exchanger (31) having an outflow port and an inflow port connected to a third pair of the pairs of first and second valves (61 and 62).
Wakamoto lacks a third intermediate heat exchanger. Ringquist discloses an air conditioning apparatus comprising first, second, and third intermediate heat exchangers (16, 24, and 20 respectively). The third intermediate heat exchanger (20) operating as an auxiliary heat exchanger, the third intermediate heat exchanger having an inflow port and an outflow port detachably connected to a first pair of the first and second valves (32 and 33);
a pipe (34 and 36) detachably connected to and communicating the inflow port and the outflow port of a second pair of the pairs of the first and second valves; and
an indoor heat exchanger (14) having an outflow port and an inflow port connected to a third pair of the pairs of first and second valves (32 and 33).
It would have been obvious to one of ordinary skill in the art to have provided Wakamoto with the auxiliary heat exchanger as taught by Ringquist in order to supplement the condenser heat source (2:10-15 of Ringquist).
Regarding claim 2, Wakamoto discloses an air-cooled outdoor unit (10) having a refrigerant flow circuit including a compressor (11), refrigerant flow switching valve (12), and an outdoor heat exchanger (13),
wherein the first heat intermediate exchanger (21) and the second intermediate heat exchanger (22) exchange heat in series with the refrigerant flow circuit of the outdoor unit (10).
Regarding claim 3, Wakamoto discloses the outflow port of the second pump (27) is configured to be switched by the flow path switching mechanism (61 and 62) to communicate to the inflow port of the first pump (26),
the outflow port of the first pump (26) is configured to be switched by the flow path switching mechanism (61 and 62) to communicate to the inflow port of the second pump (27),
at least one pair of the flow path switching mechanism is connected to the indoor heat exchanger (31),
the inflow port of the first pump (26) is switched by the flow path switching mechanism (61 and 62) to communicate to the outflow port of the first pump (26),
the auxiliary heat exchanger (20 of Ringquist) heats a fluid flowing in a refrigeration circuit of the second pump and second intermediate heat exchanger (with pump 22 and intermediate heat exchanger 24 of Ringquist),
the compressor of the outdoor unit is stopped (compressor is capable of turning off), and
the first pump (26) is configured to supply the heated fluid to the indoor heat exchanger (31).
Regarding claim 4, Wakamoto discloses the outdoor unit includes a fluorocarbon system fluid heat exchanger circuit (“R410A”; 11:21-43), and the auxiliary heat exchanger includes a water based heat exchanger circuit (11:44-59 “water”).
Regarding claim 5, Wakamoto disclose the compressor (11) is inverter driven (8:47) with variable output control,
a selected valve (61 or 62) of an indoor unit is configured such that during a compressor stop of the compressor, a predetermined value of a water temperature difference control by the selected valve (61 or 62) of the indoor unit is increased, and a pump flow rate (controlled by inverters 93) is reduced. An apparatus is defined by what it is rather than what it does, therefor as Wakamoto is capable of said operation the claim is met.
Regarding claim 6, Wakamoto discloses the indoor heat exchanger (31) includes an air-conditioning water circuit,
the auxiliary heat exchanger and the air conditioning water circuit of the indoor heat exchanger exchange heat via the first intermediate heat exchanger or the second intermediate heat exchanger (as shown in Ringquist flow through aux heater 20 also passes intermediate heat exchanger 24).
Regarding claim 7, Wakamoto discloses the at least four pairs of first and second valves (61 and 62), the first pump (26), the first intermediate heat exchanger (21), the second pump (27), and the second intermediate heat exchanger (22) are disposed in a hybrid branch controller module (because the term “module” is so nebulous the mere collection of said components can be referred to as a “hybrid branch controller module” however it is noted that figure 1 of Wakamoto does group together said components in a dashed line box).
Regarding claims 8 and 9, Wakamoto and Ringquist disclose the apparatus of claim 1, but are silent concerning the type of heater and “hot water supply”. The examiner takes official 
Regarding claim 10, Wakamoto discloses the indoor heat exchanger (31) is included in an indoor unit (30) installed in a living space in a building, the outdoor unit (10) is installed outside the living space.
Regarding claim 11, Wakamoto doses a hybrid variable refrigerant system comprising the air conditioning apparatus of claim 1.
Regarding claim 12, Wakamoto discloses a method of operating an air conditioning system including a first pump (26) and a first intermediate heat exchanger (21) connected in series, the first pump having an outflow port and an inflow port;
a second pump (27) and a second intermediate heat exchanger (22) connected in series, the second pump having an outflow port and an inflow port;
a flow path switching mechanism includes at least four pairs of first and second valves (61 and 62), the first valves (61) are configured to select the outflow port of one of the first and second pumps (26 and 27), and the second valves (62) are configured to select the inflow port of the other of the first and second pumps;
a pipe (B1 and B2) detachably connected to and communicating the inflow port and the outflow port of a second pair of the pairs of the first and second valves (61 and 62).
an indoor heat exchanger (31) having an outflow port and an inflow port connected to a third pair of the pairs of first and second valves (61 and 62);
connecting the first intermediate heat exchanger (21) and the second intermediate heat exchanger to a refrigerant circuit;
simultaneously providing a heating operation and a cooling operation using the first intermediate heat exchanger, the first pump, the second intermediate heat exchanger, and the second pump for heating and cooling ([cooling main operation mode] and [heating main operation mode] at columns 15 and 17); and
providing a heating operation using the first pump (26) to circulate water in the refrigerant circuit to the indoor heat exchanger (31) and the second pump (27) to circulate water (in either of the other of heating or cooling main modes heating occurs and both pumps operate).
Wakamoto lacks a third intermediate heat exchanger. Ringquist discloses an air conditioning apparatus comprising first, second, and third intermediate heat exchangers (16, 24, and 20 respectively). The third intermediate heat exchanger (20) operating as an auxiliary heat exchanger, the third intermediate heat exchanger having an inflow port and an outflow port detachably connected to a first pair of the first and second valves (32 and 33);
a pipe (34 and 36) detachably connected to and communicating the inflow port and the outflow port of a second pair of the pairs of the first and second valves; and
an indoor heat exchanger (14) having an outflow port and an inflow port connected to a third pair of the pairs of first and second valves (32 and 33); and
providing a heating operation using the first pump (18) to circulate water in the refrigerant circuit to the indoor heat exchanger (14) and the second pump (22) to circulate the water to the auxiliary heat exchanger (20).
It would have been obvious to one of ordinary skill in the art to have provided Wakamoto with the auxiliary heat exchanger as taught by Ringquist in order to supplement the condenser heat source (2:10-15 of Ringquist).
Regarding claim 13, Wakamoto discloses connecting an auxiliary heat source (by way the heat exchanger 20 of Ringquist) that heats the water and provides the water which is heated to the first and second pumps (the water circuit to both pumps is common as shown in Wakamoto).
Regarding claim 14, Wakamoto as modified discloses the auxiliary heat source but lacks a gas boiler. In the previous office action on the merits the Examiner took Official Notice that gas boilers are old and well known for heating water. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C). It would have been obvious to utilize a gas boiler in order to provide heat at low outdoor temperatures where a heat pump may not provide sufficient heat.
Regarding claim 15, Wakamoto further discloses the first pair of the pairs of first and second valves includes:
a selected first valve (61) that is a three-way valve having a first port, second port, and a third port, and
a selected second valve (62) that is a three-way valve having a fourth port, a fifth port, and a sixth port.
the first port (top port of 61) is connected to the output port of the first pump (26),
the second port (right port of 61) is connected to the output port of the second pump (27),
the third port (bottom port of 61) is connected to a first port (indefinite as per 112(b) above; claim 1 introduces inflow and outflow ports) of the third intermediate heat exchanger (20 provided by Ringquist; as the fluid flows through heater and all of ports of 61 elements are “connected” fluidly),
the fourth port (top port of 62) is connected to an input port of the first pump (26),
the fifth port (right port of 62) is connected to an input port of the second pump (27),
the sixth port (bottom port of 62) is connected to a second port (indefinite as per 112(b) above; claim 1 introduces inflow and outflow ports) of the third intermediate heat exchanger (20 provided by Ringquist; as the fluid flows through heater and all of ports of 61 elements are “connected” fluidly).
Regarding claim 16, Wakamoto discloses the inflow and outflow ports (corresponding to first and second ports) of the third intermediate heat exchanger (20 of Ringquist) are connected to selected first and second valves (61 and 62 of Wakamoto; as all elements are arranged in a common fluid circuit, they are connected).
Claims 1, 12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamoto et al (US 9,212,825) in view of Ringquist’873 (US 3,303,873).
Regarding claim 1, Wakamoto discloses an air conditioning apparatus comprising:
a first pump (26) and a first intermediate heat exchanger (21) connected in series, the first pump having an outflow port and an inflow port;
a second pump (27) and a second intermediate heat exchanger (22) connected in series, the second pump having an outflow port and an inflow port;
a flow path switching mechanism including at least four pairs of first and second valves (61 and 62), the first valves (61) are configured to select the outflow port of one of the first and 
a pipe (B1 and B2) detachably connected to and communicating the inflow port and the outflow port of a second pair of the pairs of the first and second valves (61 and 62).
an indoor heat exchanger (31) having an outflow port and an inflow port connected to a third pair of the pairs of first and second valves (61 and 62).
Wakamoto lacks a third intermediate heat exchanger. Ringquist’873 (references made to figure 2 unless otherwise noted) discloses an air conditioning apparatus comprising first, second, and third intermediate heat exchangers (2, 41, and 4 respectively). The third intermediate heat exchanger (4) operating as an auxiliary heat exchanger, the third intermediate heat exchanger having an inflow port and an outflow port detachably connected to a first pair of the first and second valves (14 and 18);
a pipe (24 and 32) detachably connected to and communicating the inflow port and the outflow port of a second pair of the pairs of the first and second valves; and
an indoor heat exchanger (8) having an outflow port and an inflow port connected to a third pair of the pairs of first and second valves (16 and 20).
It would have been obvious to one of ordinary skill in the art to have provided Wakamoto with the auxiliary heat exchanger as taught by Ringquist’873 in order to supplement the condenser heat source.
Regarding claim 12, Wakamoto discloses a method of operating an air conditioning system including a first pump (26) and a first intermediate heat exchanger (21) connected in series, the first pump having an outflow port and an inflow port;
a second pump (27) and a second intermediate heat exchanger (22) connected in series, the second pump having an outflow port and an inflow port;
a flow path switching mechanism includes at least four pairs of first and second valves (61 and 62), the first valves (61) are configured to select the outflow port of one of the first and second pumps (26 and 27), and the second valves (62) are configured to select the inflow port of the other of the first and second pumps;
a pipe (B1 and B2) detachably connected to and communicating the inflow port and the outflow port of a second pair of the pairs of the first and second valves (61 and 62).
an indoor heat exchanger (31) having an outflow port and an inflow port connected to a third pair of the pairs of first and second valves (61 and 62);
connecting the first intermediate heat exchanger (21) and the second intermediate heat exchanger to a refrigerant circuit;
simultaneously providing a heating operation and a cooling operation using the first intermediate heat exchanger, the first pump, the second intermediate heat exchanger, and the second pump for heating and cooling ([cooling main operation mode] and [heating main operation mode] at columns 15 and 17); and
providing a heating operation using the first pump (26) to circulate water in the refrigerant circuit to the indoor heat exchanger (31) and the second pump (27) to circulate water (in either of the other of heating or cooling main modes heating occurs and both pumps operate).
Wakamoto lacks a third intermediate heat exchanger. Ringquist’873 (references made to figure 2 unless otherwise noted) discloses an air conditioning apparatus comprising first, second, and third intermediate heat exchangers (2, 41, and 4 respectively). The third intermediate heat exchanger (4) operating as an auxiliary heat exchanger, the third intermediate heat exchanger having an inflow port and an outflow port detachably connected to a first pair of the first and second valves (14 and 18);
a pipe (24 and 32) detachably connected to and communicating the inflow port and the outflow port of a second pair of the pairs of the first and second valves; and
an indoor heat exchanger (8) having an outflow port and an inflow port connected to a third pair of the pairs of first and second valves (16 and 20); and
providing a heating operation using the first pump (36) to circulate water in the refrigerant circuit to the indoor heat exchanger (8) and the second pump (28) to circulate the water to the auxiliary heat exchanger (4).
It would have been obvious to one of ordinary skill in the art to have provided Wakamoto with the auxiliary heat exchanger as taught by Ringquist’873 in order to supplement the condenser heat source.
Regarding claim 17, Wakamoto and Ringquist’873 disclose the third intermediate heat exchanger (4 of Ringquist’873) is connected to the selected first and second selected valves such that liquid can pass from the selected first valve to the selected second valve by passing through the third intermediate heat exchanger and without passing through either the first or second intermediate heat exchanges (Ringquist’873 provides for the third heat exchanger 4 to be in parallel with the other intermediate heat exchanges and thus the flow may pass through the first and second valves, for example from valve 18 to third heat exchanger 4 and to valve 14 without passing through 2 or 41).
Regarding claims 18 and 19, Wakamoto and Ringquist’873 discloses an auxiliary heat source (source of steam through lines 122 and 124 of Ringquist’873) configured to heat a first fluid (steam) and provide the first fluid to the auxiliary heat exchanger (4 of Ringquist’873), wherein
the auxiliary heat exchanger exchanges heat between the first fluid (steam from 122 of Ringquist’873) received from the auxiliary heat source and a second fluid (flowing through line 
Further regarding the heat source, as Rinquist’873 supplies steam via line 122 there is necessarily a source for said steam and therefor there is inherently an auxiliary heat source. None the less the examiner takes official notice that boilers for making steam are old and well known. For example solar, coal, natural gas, propane, and other combustibles are known for providing heat for boiling water to make steam. It would have been obvious to have provided a boiler in order to supply the necessary steam as a heat source. Because it is taught to supply steam one must necessarily, to make and use the device, to supply a source (a boiler) to provide said steam.
Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive. 
At pages 12-14, applicant purports that heater 20 of Ringquist is not a heat exchanger. However as said heater is disclosed as exchanging heat with the fluid flowing therethrough it is certainly a heat exchanger. In other words heat is provided from the heater to the water flowing therethrough and thus heat is exchanged. A heat exchanger is defined as a device for transferring heat from one medium to another. 
At pages 14-16, applicant discusses the limitation of “detachably connected’. Ringquist shows in figure 1 the heater 20 being detachably connect to the first and second valves. For example as shown in the top left and right heat exchangers 14 valves 32 and 33 are in the configuration to be detached from heat 20. Further the bottom left and right heat exchangers 14 are in the configuration to be attached to the heater 20. Thus the figure shows both the attached and detached configurations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gustafsson (US 3,989,183) – gas boiler and heat pump.
Gustafsson (US 3,986,664) – gas boiler and heat pump.
Morimoto et al (US 9,140,459) – water heating circuit.
Bujak (US 6,453,993) – combination chiller and boiler.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763